DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 11-17 in the reply filed on Jan. 12, 2021 is acknowledged.
Claims 1-10 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Jan. 12, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the transmitter" in 2.  There is insufficient antecedent basis for this limitation in the claim. Since claim 16 depend from claim 15, it also is rejected for the above reason.
Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the transmitter in claim 15 with a memory circuitry and any items located in claim 11. Since claim 16 depend from claim 15, it also is rejected for the above reason.
Regarding claim 15, the claim states: “the transmitter”. It is not clear how “the transmitter” tied in with the claim as well as claim 11. 
For the purpose of examination, the examiner is not given patentable weight to the limitation “the transmitter” unit further explanation is given by the applicant. Since claim 16 is depend from claim 15, it also is rejected for the above reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens (US6611150).

    PNG
    media_image1.png
    812
    518
    media_image1.png
    Greyscale

Regarding claim 11, Stevens disclose [see Fig. 1 above] a receiver (detector/ meter 10) for identification of target dead underground power cable [see Note below], the receiver (10) comprising: an amplifier circuity (combination of attenuator 14, sub-band switch 16 and mixer 22) configured to amplify a picked-up signal [see col. 6, lines 5-12] by a user-adjustable gain (single input 12); a by-passable switched capacitor analogue ultra-narrow bandpass filter (bandpass filter 26) configured to filter an output of the amplifier circuitry (combo of 14, 16 and 22); a gain calibrator circuitry (combo of gain selector 30 with amplifier 28) configured to calibrate an output of the by-passable switched capacitor analogue ultra-narrow bandpass filter (26) to form a normalised signal level; a speaker circuitry (speaker 42 with audio amp 46) configured to broadcast an output of the gain calibrator circuitry (combo of 30 with 28); a micro-controller unit (MCU) (processor 50 with CPU 62) having an Analogue Digital Converter (ADC) (A/D converter 60) configured to digitise the output of the gain calibrator circuitry (30 with 28); a display circuitry (display 64) configured to receive an output of the MCU (50 with 62) to provide a visual indication thereof on a display device, wherein a displayed magnitude of the 
[Note: When reading the preamble in the context of the entire claim, the recitation “for identification of target dead underground power cable” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. See MPEP § 2111.02.]
Regarding claim 12, Stevens disclose wherein the receiver (10) further comprises a volume controller (volume 44) coupled to the speaker circuitry (42 with 46) for adjusting a volume output of a speaker (42), wherein the volume controller (44) being decoupled from the display circuitry (64) to prevent the volume controller (44) from adjusting the visual indication,
Regarding claim 13, Stevens disclose a pick-up coil (single input 12) configured to provide the picked-up signal to the amplifier circuitry (combo of 14, 16 and 22).
Regarding claim 15, Stevens disclose a memory circuitry (memory 63) configured to store a shared key which is exclusive to the receiver (10) and the transmitter [see rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph above] paired therewith, wherein the MCU (50 with 62) is configured to extract a decoded key from the output of the gain calibrator circuitry (30 with 28), compare the decoded key against the shared key stored in the memory circuitry(63), present a notification if the decoded key does not match the shared key.
Regarding claim 16, Stevens disclose wherein the MCU (50 with 62) is further configured to present the notification by at least one of presenting an error indication on the display device (64) and inactivating the display device (64).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coban et al (U.S. Patent No. 9,800,281) - A signal processor for a radio frequency (RF) receiver includes a signal processing path having first and second programmable gain amplifiers and first and second offset correction circuits.
Kundur Subramaniyan et al (U.S. Patent No. 8.989,681) - A communication apparatus has a calibration mode in which a signal is passed through circuitry of the apparatus, and a controller measures the response of the circuitry to the signal and adjusts the circuitry to improve performance. The signal used for calibration has a wider bandwidth than the bandwidth of signals used for transmission.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 14, the primary reason for the allowance of the claim is due to the pick-up coil is geometrically centred on an arc-shaped magnetic shield.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858